Title: From George Washington to Benjamin Franklin, 9 October 1780
From: Washington, George
To: Franklin, Benjamin


                  
                     
                     Dear Sir,
                     Bergen County in the State of N. Jersey Oct. 9th 1780.
                  
                  I was very much obliged by the letter which you did me the honor
                     to write me by our amiable young friend the Marquis De La Fayette, whose
                     exertions to serve this Country in his own are additional proofs of his zealous
                     attachment to our cause, and has endeared him to us still more.
                  He came out flushed with expectations of a decisive campaign and
                     fired with hopes of acquiring fresh laurels, but in both he has been
                     disappointed; for we have been condemned to an inactivity as inconsistent with
                     the situation of our affairs as with the ardor of his temper.
                  I am sensible of all I owe you My Dear Sir for your sentiments of
                     me, and while I am happy in your esteem, I cannot but wish for occasions of
                     giving you marks of mine.
                  The idea of making a tour together, which you suggest after the
                     war, would be one of the strongest motives I could have to postpone my plan of
                     retirement and make a visit to Europe, if my domestic habits which seem to
                     acquire strength from restraint did not tell me, I shall find it impossible to
                     resist them longer than my duty to the public calls for the sacrafice of my
                     inclinations.
                  I doubt not you are so fully informed by Congress of our
                     political and Military State that it would be superflueus to trouble you with
                     any thing relating to either—If I were to speak on topics of the kind it would
                     be to shew that our present situation makes one of two things essential to us—A
                     Peace—or the most vigorous aid of our allies particularly in the article of
                     money. Of their disposition to serve us we cannot doubt; their generosity will
                     do every thing their means will permit.
                  With my best wishes for the preservation of your useful life and
                     for every happiness that can attend you which a sincere attachment can dictate.
                     I am—My Dear Sir—Yr Most Obedt Hble Servt
                  
                     Go: Washington
                  
               